NO. 07-08-0135-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



MAY 2, 2008

______________________________



ISMAEL CHAVEZ,



Appellant



v.



THE STATE OF TEXAS, 



Appellee



_________________________________



FROM THE 47th DISTRICT COURT OF POTTER COUNTY;



NO. 53,941-A; HON. HAL MINER, PRESIDING

_______________________________



ON ABATEMENT AND REMAND

_______________________________



Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

Ismael Chavez appeals his conviction from the 47
th
 District Court.  The clerk’s record was due to be filed on April 28, 2008.  On April 29, 2008, this Court received a request for extension of time to file the clerk’s record, stating that appellant has not paid or made arrangements to pay for the record and that no attorney had been appointed on appeal. 

Accordingly, we abate this appeal and remand the cause to the 47th District Court of Potter County (trial court) for further proceedings.  Upon remand, the trial court shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to determine the following:

1.       whether appellant desires to prosecute the appeal; 



2.	whether appellant is indigent; 



3.  	whether appellant has counsel or is entitled to appointed counsel; and



4.        whether appellant is entitled to a free appellate record due to his indigency.



The trial court shall cause the hearing to be transcribed.  So too shall it 1) execute findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be developed a supplemental clerk’s record containing its findings of fact and conclusions of law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be developed a reporter’s record transcribing the evidence and arguments presented at the aforementioned hearing.  Additionally, the district court shall then file the supplemental record and reporter’s record transcribing the hearing with the clerk of this court on or before June 2, 2008.  Should further time be needed by the trial court to perform these tasks, then same must be requested before June 2, 2008.

It is so ordered.

Per Curiam

Do not publish.